Citation Nr: 0837322	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  In that decision, the RO denied 
the veteran's claim for service connection for Ménière's 
disease.  The appellant perfected an appeal to the Board, 
which remanded the case for further evidentiary development 
in September 2004 and denied the appellant's claim in July 
2005.  The Board denied the veteran's motion for 
reconsideration in November 2005.

In July 2007, the appellant's representative and VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion 
in July 2007.  The Board remanded the matter to the Buffalo 
RO for further notification, evidentiary development, and 
adjudication in December 2007.  After completing the required 
notification and evidentiary development, the RO re-
adjudicated the claim and again denied the appellant's claim 
via the issuance of supplemental statements of the case 
(SSOCs) in March 2008 and August 2008.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDING OF FACT

The veteran has Ménière's disease that is as likely as not 
attributable to his period of active military service.




CONCLUSION OF LAW

The veteran has Ménière's disease that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

Furthermore, satisfactory lay or other evidence that an 
injury or disease was incurred in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  The Board has reviewed 
the evidence of record in this case and finds that it 
supports the veteran's claim for service connection for 
Ménière's disease.  The report of his February 2008 VA 
examination confirms that he has the disability currently.  
He maintains that he was exposed to traumatic levels of noise 
during service, specifically relating to his time as a flight 
engineer flying bombing missions in Europe during World War 
II.  The veteran claims that these missions, in which he was 
exposed to acoustic trauma as well as pressure and 
temperature extremes, caused Ménière's disease, tinnitus, and 
hearing loss.  The veteran's statements in that regard appear 
credible, inasmuch as his DD Form 214 shows that he served in 
Europe during World War II and that his military occupational 
specialty was airplane mechanic and gunner.  He was awarded, 
among other commendations, the Air Medal with Oak Leaf 
Cluster.  He is, indeed, currently service connected for 
bilateral hearing loss and tinnitus in relation to his active 
duty.

The veteran contends that the Ménière's disease from which he 
currently suffers is the result of his active military 
service, and specifically that he has suffered from dizzy 
spells and vertigo since before his separation from active 
duty.  He testified at his October 2007 hearing before the 
undersigned Veterans Law Judge that he was first treated for 
dizzy spells by a Dr. Sokolowski, who has since passed away, 
while on furlough from active duty in October 1945.  He also 
testified that since that time he has sought treatment 
continuously for his Ménière's disease.  The veteran also 
described the noise exposure he had in service, which 
consisted of manning a machine during missions as well as 
flight noise and machine guns from others on board the plane.  
He has further stated in multiple written submissions that 
the vertigo and dizzy spells caused by Ménière's disease 
caused him to lose his job in 1977.  Further, the veteran has 
submitted statements from his best friend, a fellow soldier, 
and his sister.  The veteran's best friend states in his 
September 2003 letter that he remembers the veteran having 
dizzy spells and seeking treatment from Dr. Sokolowski.  The 
veteran's comrade, who also served as a flight engineer on a 
bomber during World War II, described the position as 
requiring "long hours in air" during missions and involving 
operating machine guns, "one on each side of our head."  
Similarly, the veteran's sister, also a World War II veteran, 
states that she first witnessed the veteran's difficulty with 
dizzy spells following her separation from active duty in 
1946.  

The statements submitted by the veteran and his comrade 
concerning noise exposure are consistent with the 
circumstances, conditions, and hardships of his service.  The 
Board consequently finds that it is likely that the events 
about which he testified occurred.  Because there is no clear 
and convincing evidence to the contrary, the lay statements 
submitted by the veteran and his comrade shall be taken as 
sufficient proof of the in-service noise exposure.  The Board 
further finds the veteran's October 2007 hearing testimony to 
be credible and supported by multiple written submissions by 
the veteran in which he claims to have suffered from symptoms 
typical of Ménière's disease since approximately 1945-before 
his discharge from active duty-and to have discussed it with 
friends and family immediately after his separation from the 
military.  

Regarding service connection, the medical evidence shows that 
the veteran currently suffers from Ménière's disease.  The 
veteran has supplied multiple private treatment records 
documenting his diagnosis of and treatment for Ménière's 
disease since 1970, the first date for which the veteran was 
able to secure documentation of his medical treatment.  The 
veteran has also submitted two letters from an 
otolaryngologist who has examined and treated him since 2001.  
In his first letter, submitted in June 2002, the 
otolaryngologist opined that the veteran had suffered from 
Ménière's disease for more than 50 years and that it was 
"due to his long hours of flying while in the air force."  
The otolaryngologist submitted a second letter in July 2008, 
noting that he had been treating the veteran since 2001 and 
identifying his symptoms as vertigo, headaches, ringing in 
the ears, nausea, and loss of balance.  The otolaryngologist 
further stated in that letter that he believed "with 100% 
certainty" that the veteran's Ménière's disease was due to 
his service, and particularly his many hours of flight time 
as a flight engineer during World War II.

A VA examination report of July 2003 reflects a current 
diagnosis of Ménière's disease.  The examiner noted that the 
veteran reported first seeking treatment for dizziness during 
service and has sought treatment for the condition since that 
time.  The examiner opined, however, that due to the lack of 
records dating before 1970, she could not verify complaints 
of or treatment for Ménière's disease prior to that date.  At 
a VA audiological examination that same month, however, the 
veteran's examining audiologist dismissed the private 
otolaryngologist's June 2002 opinion, concluding that it was 
"refuted" by the lack of contemporaneous complaints of 
dizziness or other symptoms during the veteran's service.  
The examiner noted that barotrauma, or trauma caused by 
changes in air pressure, triggers Ménière's "at the time, 
not years later."  The examiner further opined that the 
veteran's hearing loss and tinnitus were both linked to his 
Ménière's disease but that the disorders were less likely 
than not related to service.

The veteran was also provided VA examinations in February 
2008.  At the audiological examination, the veteran's 
examiner found the veteran's history of noise exposure during 
service to be credible and opined that, given that history, 
it was at least as likely as not that his bilateral hearing 
loss and tinnitus were related to his period of active duty.  
At the medical examination, the veteran's examiner again 
diagnosed the veteran with Ménière's disease and noted that 
he was exposed to acoustic trauma during service.  The 
examiner also found credible the veteran's history of having 
first experienced symptoms of Ménière's disease while in 
service, observing that "the disease did occur when he was 
in the military."  The examiner, however, failed to offer an 
etiological opinion, stating instead that "as there is no 
known etiology for Ménière's it cannot be said 100% that 
there are any causal factors here."  

The Board acknowledges that the July 2003 VA examination 
report contains an opinion adverse to the veteran's claim.  
It appears, however, that that opinion was based, at least in 
part, on the examiner's conclusion that the veteran's 
statements concerning his exposure to acoustic and other 
trauma during service, as well as his first in-service 
experience of Ménière's symptoms, were not credible.  As 
discussed above, the Board has found the veteran's statements 
concerning his experiences in combat and on active duty to be 
credible, including both his exposure to acoustic trauma 
while in service and his claim that he first experienced 
symptoms of Ménière's disease while on active duty.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  
The Board thus concludes that the July 2003 VA examiner's 
statement is of limited probative value to the extent that 
she based her etiological opinion on a rejection of the 
veteran's stated in-service experiences.  

The Board notes that the veteran's stated symptoms, as 
confirmed by multiple treatment providers, are severe 
dizziness, loss of balance, and tinnitus.  The Board 
concludes that such symptoms are capable of lay observation.  
The Board further notes that the sole negative medical 
opinion, offered at the veteran's July 2003 VA examination, 
appears to be based entirely on a discrediting of the 
veteran's statements as to the date of onset and continuity 
of his symptoms.  Considering the credibility of the 
statements by the veteran, his friends, and his sister, which 
attest to the fact that the veteran first suffered symptoms 
of dizziness and lack of balance while he was still on active 
duty or immediately thereafter, as well as the finding by the 
February 2008 VA examiner as to the veteran's having first 
experienced symptoms of Ménière's disease while still in 
service, the Board finds that the veteran has supplied 
sufficient evidence to establish continuity of symptomatology 
of his Ménière's disease since service.  

In sum, the veteran has a current diagnosis of Ménière's 
disease that has been linked by medical evidence both to his 
service-connected tinnitus and to his experiences on active 
duty.  The veteran's service-connected bilateral hearing loss 
and tinnitus have been medically linked to noise exposure 
from the veteran's active duty, specifically his service as a 
flight engineer on board an airplane flying bombing missions 
in Europe during World War II.  The veteran, as well as his 
best friend and sister, have stated that his symptoms of 
Ménière's disease have been continuous since before or 
immediately after the veteran's separation from active duty.  
Regardless of the negative VA opinion of the etiology of the 
veteran's Ménière's disease, as addressed in the July 2003 VA 
medical opinion, the Board concludes that the continuity of 
symptomatology testified to by the veteran and confirmed by 
separate sources sufficiently substantiates the veteran's 
contention that he has suffered from Ménière's disease since 
before his separation from active duty.  The Board further 
finds that the competent and probative medical evidence 
supports a conclusion that the veteran's Ménière's disease is 
linked to his period of active duty as well as to his 
service-connected bilateral hearing loss and tinnitus.  In 
light of these conclusions, the Board finds that there is 
therefore satisfactory evidence that the veteran in fact 
experienced noise exposure and other trauma during combat, 
which led to his currently diagnosed Ménière's disease.  
Resolving reasonable doubt in the veteran's favor, it is 
likely that his Ménière's disease had its onset during active 
military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  
The Board thus finds that service connection for Ménière's 
disease is warranted.


ORDER

Service connection for Ménière's disease is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


